EXHIBIT 10.1

 

 

[curm_ex101img1.jpg]

January 23, 2018

 

Dear Kelly,

 

We would like to offer you employment with CÜR Media, LLC (“CÜR Media”) as Chief
Financial Officer. Your starting salary will be paid at a semi-monthly rate of
$5,208.33, which is an annualized rate of $125,000 for the first 90 days of your
employment, increasing to $175,000 per annum thereafter until such time that CÜR
Music has 1 million active subscribers when your salary will increase to
$225,000 per annum. You will also receive a stock option grant of 400,000 shares
in our Stock Option Plan (when the shares are available in the plan) at an
exercise price to be equal to the fair market value for a share of the CÜR
Media’s Common Stock on the date of the grant. When granted, these options shall
vest pro rata on a quarterly basis for the two (2) years thereafter. You also
received a warrant on 420,000 shares in CUR Holdings, Inc. with a strike price
of $.0001.

 

You will receive the standard benefits package that CÜR Media provides to
employees currently and in the future. This includes health and dental
insurance; three weeks of flex time off per year (accrued at ten hours per
month); and paid holidays, in accordance with company policy.

 

As a condition of employment, you agree to execute CÜR Media’s Confidentiality
and Noncompetition Agreement, and abide by the company’s standard personnel
policies and procedures. We understand that there are no agreements with any
prior employers or other legal restraints that would interfere with your
acceptance of our offer. By accepting this offer, you affirm the absence of such
agreements or restraints, and agree that you will not bring with you any
materials from a prior employer that could be deemed proprietary or
confidential. CÜR Media is an equal opportunity employer, and employment at CÜR
Media, LLC is “at will” which means that either you or the company have the
right to end your employment at any time. This offer is contingent upon
satisfactory proof of U.S. citizenship or other eligibility for employment as
required by the Immigration Reform and Control Act of 1986.

 

Please indicate your acceptance of this offer by signing below, and returning
this letter to me with your anticipated start date. One copy is for you to keep
for your records. This offer remains valid until January 25, 2018. Please keep
this offer and other business details of CÜR Media, LLC we have discussed
confidential. 

 

Sincerely,

 

/s/ Tom Brophy                                  

Tom Brophy

Founder & CEO

 



          Accepted /s/ Kelly Sardo   Start Date: February 12, 2018   Kelly Sardo
   



 